Title: To Benjamin Franklin from Francis Coffyn, 8 January 1782
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. sir.
Dunkerque 8 Janry 1782.
I beg leave to refer to my last letter of 29. ultmo. covering Three receipts for £.696—[l.t.] I paid to Sundrys. Being since deprived of your Excellencys favours This cheafly serves to inform your Excellency That nine american Seamen having broke out of the prison at Deal, carry’d off a boat which was lying on the Beach, in which They got into Calais, & arrived here yesterday morning; Expecting to have found at this port a vessell bound to America, but as there is none at present, & the Captains of those which are going to Nantes or L’orient having refused to give them a passage thro’ fear of being examined by the English Cruizers; I have Supply’d them with 54 l.t. Each being £.486— (as appears by their inclosed receipt) to defray their Expences to Paris, for which place they Sett off this morning by the way of St omer. Which Sum with that I disburs’d as mention’d in my letter of 29 ultmo, being together £.1182.— I have this day taken the liberty to draw on your Excellency pble. 10 days after date to the order of Messrs Vandenyver Freres & Cie, which I request your Excellency will be pleased to honor.
I have the honor to remain with due respect Your Excellencys most obedient and most humble Servant
F. Coffyn
 
Notation: Coffyn 8. Jany. 1782.
